Citation Nr: 0001710	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an evaluation in excess of zero percent 
for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
October 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 of the St. Paul, Minnesota Regional 
Office (RO) which granted a service connection for right ear 
hearing loss, rated noncompensably disabling, but denied 
service connection for left ear defective hearing.

The Board notes that in the Informal Hearing Presentation of 
November 1999, the issue of service connection for tinnitus 
has been raised.  However, this matter is not properly before 
the Board for appellate review and it is referred to the RO 
for additional consideration.  


FINDINGS OF FACT

1.  The claim for service connection for left ear hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
service-connected right ear hearing loss has been obtained.  

3.  The veteran has level I hearing in his right ear.



CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for left ear hearing loss.

The appellant asserts that he was exposed to extensive noise 
in service resulting in acoustic trauma leading to left ear 
hearing loss for which service connection should now be 
granted by the Board.  It is contended that if the benefit 
sought on appeal cannot be granted, that a remand for further 
development is indicated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for impaired hearing may be established if at least one of 
the thresholds for the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are greater than 25 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A preexisting injury of disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b) (1999). 

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for left ear 
hearing impairment.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

Review of the service medical record discloses that upon 
examination in September 1965 for induction into service, 
audiometry readings for the left ear were 0/0/25/35 at the 
500/1000/2000/4000 Hertz frequencies, respectively.  A 
notation of defective hearing which was considered 
nondisqualifying was recorded at that time for which an H2 
profile was noted.  The veteran himself indicated that he had 
ear, nose or throat trouble.  Upon examination in June 1967 
for separation from service, the veteran was referred to the 
ear, nose and throat (ENT) clinic where he was afforded an 
audiogram which revealed readings of 5/5/15/30 at the 
500/1000/2000/4000 Hertz frequencies, respectively.  An 
assessment of non-disqualifying neurosensory hearing loss was 
noted.  The veteran again indicated that he had ear, nose or 
throat trouble.

The post-service record is silent for any complaints 
referable to hearing loss until a claim for such was filed in 
April 1998.  A private audiogram report, dated in October 
1997, was received indicating significant left ear hearing 
impairment.  

The record reflects that a VA audiologic examination request 
was made on February 18, 1999.  The veteran was afforded a VA 
audiologic examination on March 8, 1999.  It was noted as 
audiological history that the veteran reported he had had 
extensive noise exposure while in service and that his currnt 
employment included exposure to high levels of noise from 
forklifts and construction equipment.  Hearing loss 
disability for VA purposes was demonstrated pursuant to 38 
C.F.R. § 3.385.  

In a report dictated in April 1999, a VA examiner noted that 
his review of the claims folder had been accomplished, and 
that the appellant had been noted to have had defective 
hearing on service entrance.  It was his opinion that the 
etiology of the pre-service hearing loss was unclear, that 
there was no clearly documented exposure to acoustic trauma 
during service and that current hearing loss was not service-
related.  

Analysis

The Board notes that while the hearing impairment noted on 
service entrance examination was not shown to be a ratable 
disability by VA standards (See 38 C.F.R. § 4.85), it was 
clearly recorded that the veteran had defective hearing as 
determined by an audiometric evaluation at that time.  The 
question thus becomes whether there was a permanent increase 
in severity of the pre-existing hearing impairment such that 
he now has chronic left ear hearing loss disability for which 
service connection may be considered.

The Board observes, however, that although the appellant now 
indicates that left ear hearing loss increased in severity as 
the result of noise exposure during service, this is not 
substantiated by the service medical records.  It is clearly 
demonstrated that on separation examination, his left ear 
hearing had not worsened, but was actually a little better 
than that recorded upon service pre-induction examination in 
September 1965.  Consequently, there was still no showing of 
ratable hearing impairment by VA standards at the time of 
discharge from service.  The first clinical evidence of any 
substantial decline in the appellant's hearing is 
demonstrated in a private clinic record of October 1997, more 
than 30 years after separation from service.  The veteran 
must be made aware that absent a showing of any significantly 
diminished hearing at service discharge, there is no 
demonstration of a permanent increase in severity of the pre-
existing disorder on account of service.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. § 3.306(b) (1999). 

Additionally, the record contains no competent medical 
evidence of record which establishes a nexus relationship 
between the pre-existing hearing loss or noise trauma in 
service, and the current degree of hearing impairment.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 38 C.F.R. § 3.303.  
As a lay person who is untrained in the field of medicine, 
the veteran is not competent to provide a medical opinion in 
this regard.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  The record clearly reflects that the veteran has had 
extensive noise exposure since service as the result of his 
employment in the construction trade.  As well, the record 
was reviewed by a VA physician in April 1999 whereupon it was 
determined that current hearing loss disability was unrelated 
to service.  Consequently, the record simply does not contain 
any competent evidence in the form of medical records or a 
medical opinion which in any way tends to show that left ear 
hearing impairment was aggravated by service. 

The Board must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
veteran himself is not shown to possess the medical expertise 
necessary to render an opinion as to the cause of the left 
ear hearing loss disability now indicated.  Therefore, his 
statements and testimony standing alone are not sufficient to 
make his claim for service connection for left ear hearing 
loss well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).  
Accordingly, the appellant's claim for entitlement to service 
connection for left ear hearing loss is found to be not well-
grounded, and the appeal based thereon must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir). Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.


2.  Increased rating for right ear hearing loss. 

By rating action dated in July 1998, service connection for 
right ear hearing loss was granted and a noncompensable 
evaluation was established as of the date of receipt of the 
claim in April 1998. 

The appellant asserts that his right ear hearing loss is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrants a compensable rating.  

The Board finds that the veteran's claim for an increased 
rating for right ear hearing loss is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Here, the veteran's claim is well grounded 
because he has a service-connected disability and evidence is 
of record that he claims shows exacerbation of the disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1,
4.2.  However, where entitlement to compensation has already 
been established and an increase in a disability rating is at 
issue, as in the instant case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.  To 
evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  C.F.R.§§ 4.85, 
4.87 and Part 4, Codes 6100 to 6101 (1999).  

The record reflects that the July 1998 rating decision 
appealed was the initial rating decision granting service 
connection for right ear hearing loss.  In instances in which 
the veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

A private audiogram report dated in October 1997 was received 
indicating right ear decibel losses of approximately 
50/60/60/65 at the 1000/2000/3000/4000 Hertz frequencies, 
respectively.  The appellant was subsequently afforded a VA 
audiology examination in March 1999 whereupon audiometric 
evaluation disclosed pure tone thresholds of 45/55/55/60 at 
the applicable frequencies.  Speech recognition scores were 
92 percent in each ear.  The reported average pure tone 
threshold in the right ear was noted to be 54 decibels.  

The veteran presented testimony upon personal hearing on 
appeal before the undersigned Member of the Board sitting at 
St. Paul, Minnesota, in June 1999, to the effect that his 
right ear hearing was so impaired that he had great 
difficulty hearing someone at any distance, and that this 
hampered him in his construction job.  He related that he 
felt he may have been laid off in the past due to his 
inability to hear properly, but was not certain that this was 
the case.  He was also of the opinion the he might have 
advanced quicker in certain jobs if his hearing had not 

been impaired.  The veteran said that he was unable to hear 
in a crowded noisy room even with hearing aids, and that he 
could not hear his young grandchildren who were just learning 
how to talk. 

Analysis

The evidence in this regard reflects that on the most recent 
VA audiometric evaluation in March 1999, the veteran was 
shown to have to have a right ear pure tone threshold average 
loss of 54 decibels in the right ear at the relevant 
frequencies.  As noted, the speech recognition score was 92 
percent.  These findings correspond to level I hearing in the 
right ear.  38 C.F.R. § 4.85, Table VI (1999).  

Service connection has only been granted for the veteran's 
right ear hearing loss.  Since he is not totally deaf in both 
ears, hearing loss in the nonservice connected left ear is 
assigned a level I rating.  38 U.S.C.A. § 1160(a)(3).  Table 
VII of § 4.85 provides for a noncompensable evaluation for 
level I hearing in both ears.  The Board also notes that the 
appellant would not be entitled to a higher rating using the 
private examination report of October 1997.  Accordingly, the 
evidence shows that the current level of right ear hearing 
impairment has existed since the effective date of the claim 
and is not subject to a staged rating pursuant to Fenderson 
v. West.  

The Board points out that the veteran's contentions and 
testimony that his overall hearing acuity has increased is 
certainly credible.  An appellant is credible to testify as 
to factual matters, such as what symptoms he is manifesting 
at a given time.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, 
his allegations alone do not serve to establish entitlement 
to a higher disability evaluation for defective hearing since 
the disability ratings for defective hearing are derived from 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The regulatory criteria contained in the rating 
schedule are quite specific.  Applying the criteria of 38 
C.F.R. §  4.85 (1999), and using Tables VI and VII, a 
noncompensable evaluation is warranted in the veteran's case.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt as to each issue on appeal, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, a reasonable 
basis for a grant of the benefits sought on appeal is not 
identified at this time.


ORDER

As the claim for service connection for left ear hearing loss 
is not well-grounded, the appeal is denied.

An increased rating for right ear hearing loss is denied.


		
	U. R. POWELL.
	Member, Board of Veterans' Appeals


 

